In these proceedings to dispossess the tenant and for a personal judgment against her for claimed arrears in rent, the controversy was submitted upon an agreed statement of facts, under section 546 of the Civil Practice Act. The tenant appeals, pursuant to leave granted by this court, from an order of the Appellate Term which reversed a final order "in favor of the tenant made by the Municipal Court of the City of New York, Borough of Queens, Fourth District, dismissing the petition on the merits, and fixed the rent due at $125.64. Order unanimously affirmed, with costs. In a prior proceeding between the parties, the Appellate Term determined that the emergency rent of the store premises here involved was $109.25, and this court denied the tenant’s application to appeal therefrom. Thereafter, by chapters 451 and 452 of the Laws of 1953, an increase of 15% was provided where the tenant was then paying the emergency rent. The issue herein is whether the landlord is entitled to such increase. The action taken by this court in the prior proceeding is determinative of the issue there presented, hence the legislation referred to, by its terms, entitles the landlord to the increase in question. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.